Exhibit Paris, March 17, 2008 Name: ILOG S.A. Share capital: 19,208,848 euros Register of Commerce and Companies of Créteil B Registered office: 9 rue de Verdun, BP 85, 94253 Gentilly Disclosure of trading in own shares between March 10 to 14, 2008 on the Euronext, marché de NYSE’Euronext Paris Number of Weighted Amount purchased average price (in euros) Shares (1) (in euros) March 10, 2008 1,995 6.9400 13,845.30 March 11, 2008 5,157 6.8100 35,119.17 March 12, 2008 1,440 6.7800 9,763.20 March 13, 2008 4,090 6.7600 27,648.40 March 14, 2008 3,780 6.7500 25,515.00 Total 16,462 6.8080 111,891.07 Disclosure of trading in own shares between March 3 to 7, 2008 on the Euronext, marché de NYSE’Euronext Paris Number of Weighted Amount purchased average price (in euros) Shares (1) (in euros) March 3, 2008 5,599 6.4400 36,057.56 March 4, 2008 5,524 6.4800 35,795.52 March 5, 2008 3,220 6.5400 21,058.80 March 6, 2008 3,177 6.8200 21,667.14 March 7, 2008 5,576 6.9100 38,530.16 Total 23,096 6.6380 153,109.18 Disclosure of trading in own shares between February 25 and 29, 2008 on the Euronext, marché de NYSE’Euronext Paris Number of Weighted Amount purchased average price (in euros) Shares (1) (in euros) February 25, 2008 5,136 6.4360 33,055.30 February 26, 2008 6,501 6.5200 42,386.52 February 27, 2008 7,406 6.5200 48,287.12 February 28, 2008 1,347 6.4400 8,674.68 February 29, 2008 6,001 6.5000 39,006.50 Total 26,391 6.4832 171,410.12 Disclosure of trading in own shares between February 18 and 22, 2008 on the Euronext, marché de NYSE’Euronext Paris Number of Weighted Amount purchased average price (in euros) Shares (1) (in euros) February 18, 2008 8,163 6.3000 51,426.90 February 19, 2008 8,381 6.3000 52,800.30 February 20, 2008 8,310 6.3000 52,353.20 February 21, 2008 5,564 6.3000 35,053.20 February 22, 2008 7,369 6.3800 47,014.22 Total 37,787 6.3160 238,647.62 Disclosure of trading in own shares between February 11 and 15, 2008 on the Euronext, marché de NYSE’Euronext Paris Number of Weighted Amount purchased average price (in euros) Shares (1) (in euros) February 11, 2008 6,285 6.3000 39,595.50 February 12, 2008 7,777 6.3700 49,539.49 February 13, 2008 5,197 6.4000 33,260.80 February 14, 2008 8,286 6.3800 52,864.68 February 15, 2008 8,053 6.3400 51,056.02 Total 35,598 6.3580 226,316.49 Disclosure of trading in own shares between February 4 and 8, 2008 on the Euronext, marché de NYSE’Euronext Paris Number of Weighted Amount purchased average price (in euros) Shares (1) (in euros) February 5, 2008 3,112 6.6100 20,570.32 February 5, 2008 7,867 6.5500 51,528.85 February 6, 2008 5,394 6.6300 35,762.22 February 7, 2008 7,480 6.5700 49,143.60 February 8, 2008 7,996 6.5400 52,293.84 Total 31,849 6.5716 209,298.83 (1) including shares purchased through derivative financial instrument Investor contact: Jérôme
